Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 4/8/2021.  Applicant’s arguments have been considered.  Claims 1, 2, 4, 6-10, 12-16, 19-22 are non-finally rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-10, 12-16, 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In claim 1, the limitation “a second component encapsulating the first component” is not supported by the disclosure as originally filed.  Applicant relies on the paragraph [0051] for support.  However, paragraph [0051] states that the silicon is encapsulated in graphene, and not silicon encapsulating graphene.
	Its dependent claims are rejected for the same.

	In claim 16, the limitation “wherein the electrolyte additive effects a capacity retention of about 65 to about 70%, after 50 charge/discharge cycles at 0.5C” is not supported by the disclosure as filed.  
The instant Specification discloses a capacity retention for a given battery comprising the electrolyte of claim 16.  It is noted that the electrolyte additive is not the only factor that affects a battery retention.  Other factors include, such as, the electrode active materials.  Further, it is noted that the additive is not the only difference in the electrolyte of Example 1 and the Comparative Example.  In Example 1, the salt combination entails 0.5M LiPF6 + 0.5M LiBOB and ES 5 wt% additive.  On the other hand, the Comparative example contains a salt combination of only 1.2 M LiPF6.  
Hence, the capacity retention may or may not be due to the electrolyte additive.
	Its dependent claims are rejected for the same.

	Applicant is required to cancel the new matter in reply to this Office Action.

Response to Arguments
Applicant’s arguments filed 10/13/2021 are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724